301 B.R. 781 (2003)
In re I. APPEL CORPORATION, Debtor.
Norman Katz and Stephen Katz, Appellants,
v.
I.A. Alliance Corp., et al., Appellee.
No. 03 Civ. 2355(VM).
United States District Court, S.D. New York.
November 26, 2003.
Harold D. James, Garden City, NY, for Debtor.
Kesari Ruza, Ronald C. Minkoff, Frankfurt, Garbus, Kurnit, Klein & Selz, PC, New York City, for Appellants.

DECISION AND ORDER
MARRERO, District Judge.
Appellants Norman and Stephen Katz (the "Katzes") appeal a decision from the bankruptcy court granting the motion of debtor I. Appel Corporation (the "Debtor") to reopen its plan of reorganization. In a Decision and Order ("the Decision") dated October 20, 2003, this Court denied the Katzes's motion. The Katzes now move for a stay of the Decision pending appeal and for rehearing. Upon review of the parties' submissions and consideration of applicable standards and pertinent authority, the Court denies the Katzes motion. See In re Vytautas Vebeliunas, No. 01 Civ. 1108, 2002 WL 535503 at *1 (S.D.N.Y. Apr.10, 2002) (noting that party seeking stay of decision pending appeal must show at least substantial possibility of success); Daniels v. City of New York, 138 F. Supp. 2d 562, 564 (S.D.N.Y.2001) (holding that litigation costs, time and energy do not constitute irreparable injury); In re Marine Pollution Serv., Inc., 89 B.R. 344, 345 (S.D.N.Y.1988) (declining to issue stay pending appeal when party raised no issues court had not previously considered).
SO ORDERED.